Title: Thomas Jefferson to William J. Coffee, 27 October 1818
From: Jefferson, Thomas
To: Coffee, William John


          
            Sir
            Monticello Oct. 27. 18.
          
          You were so kind as to offer your services in any little commissions I might have occasion for in New York. there is one in which your talent & observation will be of more value to me than that of any other person there of my acquaintance. you saw probably my cisterns, and know that they have continued useless for want of a proper cement to line them. all agree that the substance called Terras, imported from Amsterdam and Hamburg, is proved effectual by long experience, and I am told it is in use in New York and can there be had. my cisterns have about 1280. square feet of surface, and, for a coat of half an inch thickness, would require 40. bushels either of that material alone, or of the mixed material, whatever that is, and so more or less in proportion as the coat should be thicker or thinner. will you be so good as to inform me whether the material is to be had in N. York and at what price? how thick a lining is found sufficient for the inside? of a Cistern? and any details of manipulation which you may be so kind as to collect for me.
          I hope you have long ago recieved your models, and am requested by the family to present you the assurances of their friendly recollections, as I do of my own great esteem and respect.
          
            Th: Jefferson
          
        